Citation Nr: 0024146	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1973.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to service 
connection for a psychiatric disorder.

The veteran relocated to Albuquerque, New Mexico, and 
jurisdiction of his claim was assumed by the RO in 
Albuquerque, New Mexico.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (the Board) or by the United 
States Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran served on active duty from June 1970 to December 
1973.  He was trained as a Morse Systems Operator and served 
a tour of duty in Vietnam.  His decorations include a 
Republic of Vietnam Campaign Medal, a Vietnam Service Medal, 
and the Air Medal with First Oak Leaf Cluster, indicative of 
combat service.  

The medical documentation presently of record is lacking in a 
diagnosis of PTSD.  The veteran, however, has identified 
numerous soucres of VA and non-VA psychiatric treatment, the 
records of which have not been associated with the claims 
file, and in the case of many of them, have not been 
requested by the RO.

An April 1991 letter from the Social Security Administration 
shows the veteran was awarded Social Security disability 
benefits from 1990.  The record reflects these records have 
not been obtained.


In a September 1991 private hospitalization record from State 
Hospital South in Blackfoot, Idaho, the examiner noted the 
veteran had been discharged from that facility less than one 
month prior following a hospitalization, which had lasted 
eight months.  The Board finds that the records from the 
prior hospitalization would be helpful in adjudicating the 
veteran's claim.

Additionally, the examiner noted the veteran had a long 
history of multiple psychiatric hospitalizations, including 
VA, CPC Intermountain Hospital, and State Hospital South with 
diagnoses of borderline personality disorder, PTSD, and 
episodic psychosis.

In a June 1996 letter to the veteran, the RO informed the 
veteran that he should notify the RO as to dates and place he 
had been treated for PTSD since his discharge from service.  
The RO enclosed VA-Forms 21-4142, Authorization For Release 
of Information, to allow the veteran to give permission to 
have the RO obtain medical evidence from private physicians.

In a statement received by the veteran in June 1997, he 
stated he had been hospitalized at the VA hospital in Boise, 
Idaho, two times in December 1990, the VA hospital in 
Portland, Oregon, from December 1992 to February 1993, the VA 
hospital in Seattle, Washington, from March 1993 to April 
1993, the VA hospital in Ann Arbor, Michigan, from April 1995 
to May 1995, and the VA hospital in Battle Creek, Michigan, 
from May 1995 to April 1996.

The record reflects the RO has not attempted to obtain any of 
these VA medical records at the various medical facilities.  
Additionally, the record reflects that the RO limited its 
search of VA treatment records at the Seattle, Washington, VA 
Medical Center, to medical records dated from May 1996.  In 
that June 1997 statement, the veteran stated he received 
treatment at the VAMC in Seattle, Washington, in 1993.  Those 
records must be obtained.




Also in the June 1997 statement, the veteran listed three 
private facilities, stating he had been treated there on an 
inpatient basis for his psychiatric disorder: State Hospital 
South in Blackfoot, Idaho, in 1991 for two admissions; State 
Hospital in Damasch, Oregon, from February 1993 to March 
1993; and State Hospital in Ft. Steilicom, Washington, from 
April 1993 to July 1994.

The veteran enclosed a VA Form 21-4142, which he left blank, 
but he signed it, indicating he was giving VA permission to 
obtain medical records on his behalf.

The Board finds the RO should inform the veteran of the need 
to submit a VA Form 21-4142 for each private facility so that 
it may obtain those private facility's records related to the 
veteran's psychiatric treatment, as these records are clearly 
relevant to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.

In July 1998, the veteran submitted a letter stating he was 
hospitalized at Western State Hospital.  In his substantive 
appeal, he asked the RO to obtain his records from Western 
State Hospital and gave them the address.  The Board finds 
that an attempt to obtain these records should be made.

When VA has been made aware of evidence pertinent to a claim 
which has not otherwise been made part of the record, VA has 
a duty to obtain such records.  Bell v. Brown, 2 Vet. 
App. 611 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).



In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
psychiatric disorder, to include PTSD.  

The RO should fill out VA Forms 21-4142 
based on the veteran's June 1997 
statement related to the private medical 
records and inform him that he needs to 
submit separate authorization forms for 
each private facility and that he must 
complete the information as best as he 
can as to each facility.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports from the VA medical 
facilities listed below:

Boise, Idaho, in December 1990; Portland, 
Oregon, from December 1992 to February 
1993; Seattle, Washington, from March 
1993 to April 1993;
Ann Arbor, Michigan, from April 1995 to 
May 1995; and Battle Creek, Michigan, 
from May 1995 to April 1996.


The RO should also request and associate 
with the claims file the records from the 
following private medical facilities: 
State Hospital South in Blackfoot Idaho 
referable to two admissions in 1991; 
State Hospital in Damacsch, Oregon 
referable to an admission during February 
and March 1993; State Hospital in Ft. 
Steilicom, Washington, referable to an 
admission from April 1993 to July 1994; 
and Western State Hospital referable to 
an Admission in 1998.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim, as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

3.  If, and only if, the above requested 
and accumulated medical documentation 
lacks a diagnosis of PTSD linked to 
combat stressors, the RO make a 
determination as to whether the veteran's 
claim is well grounded, and if so, should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining whether he has 
PTSD and/or any psychiatric disability 
related to his period of service.  The 
claims file, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  If PTSD is diagnosed, the 
examiner must enumerate the requisite 
diagnostic criteria and explain whether 
and how, with reference to specific 
clinical findings and/or history, each of 
the diagnostic criteria is or is not 
satisfied.

Additionally, the examiner is asked to 
express an opinion as to the etiology of 
any mental disorder(s), no matter how 
diagnosed, found on examination and 
whether or not the mental disorder(s) 
found is (are) related to service, or if 
preexisting service was (were) aggravated 
in service.  The examiner is asked to do 
a careful review of the service medical 
records prior to making this 
determination. The rationale for all 
conclusions reached should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report, 
if conducted, and the required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, based on the 
entire evidentiary record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


